Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 27, 2017

                                       No. 04-17-00290-CV

                                IN THE INTEREST OF D.M.O,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-PA-00385
                        Honorable Stephani A. Walsh, Judge Presiding


                                          ORDER
        On July 20, 2017, we ordered Appellees Domonique W. and Dwaine W. to inform this
Court whether they intended to rely on their pro se brief or whether they intended to have their
attorney file one on their behalf. On July 25, 2017, appellees filed an advisory stating that they
intend to proceed pro se.

       Because appellees have informed this Court that George Carroll does not represent them
on appeal and they intend to proceed pro se, George Carroll’s motion for extension of time to file
appellees’ brief is DENIED. We ORDER the Clerk of this Court to send all notices to Appellees
Dominique W. and Dwaine W. We ORDER George Carroll to file a motion to withdraw within
ten days from the date of this order.

       This accelerated appeal is now set “at issue.”


                                                        _________________________________
                                                        Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2017.



                                                        ___________________________________
                                                        Luz Estrada
                                                        Chief Deputy Clerk